t c memo united_states tax_court james m abraham petitioner v commissioner of internal revenue respondent docket no filed date james m abraham pro_se valerie n larson for respondent memorandum opinion wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the tax_year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an addition_to_tax for failure_to_file timely a federal_income_tax return pursuant to sec_6651 in the amount of dollar_figure we must decide the following issues whether petitioner is liable for a deficiency in income_tax for in the amount of dollar_figure we hold that he is whether petitioner is liable for an addition_to_tax in the amount of dollar_figure under sec_6651 for failure_to_file timely an income_tax return for we hold that he is whether petitioner is entitled to a jury trial in deficiency proceedings in the u s tax_court with respect to the above-mentioned issues concerning his income_tax_liability for we hold that he is not whether petitioner is liable for a penalty under sec_6673 we hold that he is liable for such a penalty and require him to pay to the united_states a penalty of dollar_figure background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in escondido california when his petition was filed petitioner did not file a federal_income_tax return for the year on date respondent issued a statutory_notice_of_deficiency for petitioner for based upon taxable_income reports to the internal_revenue_service irs received from hidden valley ranch inc and from the u s department of the treasury treasury_department the report from hidden valley ranch inc reported wages paid to petitioner in the amount of dollar_figure for the report from the treasury_department reported interest_income paid to petitioner in the amount of dollar_figure for discussion petitioner presented no evidence at trial to refute respondent's determination of deficiency to the contrary petitioner has stipulated that he received dollar_figure of wages from hidden valley ranch inc and dollar_figure of interest_income from the treasury_department during the trial petitioner did not dispute respondent's determination_of_a_deficiency but instead stated that his purpose for filing his petition was to simply be able to become an up-to-date taxpayer and pay my taxes from '94 without having to pay penalties or interest on those years since petitioner does not deny that he owes the amount of the deficiency we sustain respondent's determination of the deficiency in petitioner's income_tax for sec_6651 imposes an addition_to_tax for a taxpayer's failure_to_file a required return on or before the specified filing_date including extensions the addition_to_tax is inapplicable however if the taxpayer shows that the failure_to_file the return was due to reasonable_cause and not due to willful neglect sec_6651 to prove reasonable_cause a taxpayer must show that he exercised ordinary business care and prudence and still was unable to file the return within the statutorily prescribed time 92_tc_899 whether the elements which constitute reasonable_cause or willful neglect are present in any given situation is a question of fact 469_us_241 n in the present case petitioner admitted that he had failed or refused to file a tax_return for his argument in justification was that allegedly he had been treated poorly by representatives of the irs during a prior audit with respect to other years petitioner's argument is not adequate to show reasonable_cause his position is patently unreasonable and has no basis in the tax law on its face petitioner's argument is a statement of his willfulness in refusing to file a return for respondent's determination of an addition_to_tax for under sec_6651 is sustained petitioner asserted during trial that he is entitled to a jury trial by reason of the seventh amendment to the constitution which provides in suits at common_law when the value in controversy shall exceed twenty dollars the right of trial by jury shall be preserved it has long been held that taxpayers are not entitled to jury trial in the tax_court 758_f2d_372 9th cir 675_f2d_1077 9th cir affg tcmemo_1979_479 65_tc_1180 petitioner's contention that he was improperly denied a right to a jury trial in this court lacks merit as to respondent's oral motion for imposition of a penalty under sec_6673 sec_6673 allows this court to award a penalty not in excess of dollar_figure when proceedings have been instituted or maintained primarily for delay or where the taxpayer's position is frivolous or groundless if it is contrary to established law and unsupported by a reasoned colorable argument for a change in the law 791_f2d_68 7th cir kish v commissioner tcmemo_1998_16 talmage v commissioner tcmemo_1996_114 affd without published opinion 101_f3d_695 4th cir in our opinion such is the case here and we believe that a penalty is appropriate the position argued by petitioner is frivolous and wholly without merit we will require petitioner to pay a dollar_figure penalty under sec_6673 to reflect the foregoing an appropriate order and decision will be entered
